DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN103730481A; translation attached herewith) in view of Qi et al. (CN109326222A; translation attached herewith).
Regarding claim 1, Zhou discloses an array substrate (see figures 4-6, for instance), comprising: a base substrate (211); a driving circuit layer (212, 235) provided on a side of the base substrate, wherein the driving circuit layer is provided with a first driving circuit (212) and a second driving circuit (235); a reflective electrode layer (231) provided on a side of the driving circuit layer away from the base substrate, wherein the reflective electrode layer is provided with a first reflective electrode (2312) and a second reflective electrode (2311), the first reflective electrode (2312) is electrically connected to an output terminal (213) of the first driving circuit and insulated from the second reflective electrode (3211), and the second reflective electrode (2311) is electrically connected to an output terminal (element of 235 corresponding to layer 2111) of the second driving circuit, and a light-emitting layer (232) comprising a light-emitting unit disposed on a surface of the second reflective electrode (2311) away from the base substrate. However, Zhou does not expressly disclose an electrochromic layer provided on a surface of the first reflective electrode away from the base substrate; and a common electrode layer covering a surface of the electrochromic layer away from the base substrate and a surface of the light-emitting unit away from the base substrate.
Qi discloses an array substrate (see figure 3, for instance), including a light-emitting layer (24) comprising a light-emitting unit (111) disposed on a surface of the second reflective electrode (22) away from the base substrate (11); an electrochromic layer (13) provided on a surface of the first reflective electrode (12) away from the base substrate; and a common electrode layer (31) covering a surface of the electrochromic layer (13) away from the base substrate and a surface (element 31 overlaps element 24 in plan view) of the light-emitting unit (111) away from the base substrate (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrochromic layer structure of Qi in the light-emitting device of Zhou. The motivation for doing so would have been to reflect the ambient light by providing the reflective layer in the non-aperture area, thereby improving the reflectance of the entire panel, as taught by Qi (see paragraph [0046]). 
Regarding claim 2, Zhou in view of Qi discloses the array substrate according to claim 1, wherein an amount of the second reflective electrode (2311) is multiple, and the first reflective electrode (2312) is formed with a plurality of hollowed-out first pixel windows in one-to-one correspondence with each of the second reflective electrodes, and any one of the second reflective electrodes is arranged in the corresponding first pixel window (see figure 4).
Regarding claim 3, Zhou in view of Qi discloses the array substrate according to claim 1, wherein the first reflective electrode (2312) is an integrated structure.
Regarding claim 4, Zhou in view of Qi discloses the array substrate according to claim 1, wherein: a material of the electrochromic layer (Qi, 13) is a combination of one or more of tungsten oxide, molybdenum oxide, titanium oxide, vanadium oxide, and niobium oxide (Qi [0053]); or a material of the electrochromic layer is a combination of one or more of nickel oxide, iridium oxide, cobalt oxide, and rhodium oxide (Qi [0053]).
Regarding claim 5, Zhou in view of Qi discloses the array substrate according to claim 1, further comprising: a pixel (233) defining layer provided on a side of the driving circuit layer away from the base substrate, wherein the pixel defining layer is formed with a hollowed-out second pixel window, the second reflective electrode (2311) is arranged in the second pixel window, and the first reflective electrode (2312) covers a side of the pixel defining layer away from the base substrate.
Regarding claim 6, Zhou in view of Qi discloses the array substrate according to claim 1, wherein the light-emitting unit is a light-emitting diode (Qi 24), and the array substrate further comprises: a passivation protection layer (26) provided between the reflective electrode layer (25) and the common electrode layer (31), wherein the passivation protection layer is formed with a hollowed-out third pixel window (via 25), and the light-emitting unit is embedded in the third pixel window.
Regarding claim 7, Zhou in view of Qi discloses the array substrate according to claim 1, wherein the first reflective electrode (2311) and the second reflective electrode (2312) has the same material and thickness.
Regarding claim 9, Zhou in view of Qi discloses the array substrate according to claim 1, wherein the common electrode layer (31) is a transparent conductive electrode.
Regarding claim 11, Zhou discloses a method for preparing an array substrate (see figures 4-6, for instance), comprising: providing a base substrate (211); forming a driving circuit layer (212, 235) on a side of the base substrate, wherein the driving circuit layer is provided with a first driving circuit (212) and a second driving circuit (235); forming a reflective electrode layer (231) on a side of the driving circuit layer away from the base substrate, wherein the reflective electrode layer is provided with a first reflective electrode (2312) and a second reflective electrode (2311), the first reflective electrode is electrically connected to an output terminal (213) of the first driving circuit and insulated from the second reflective electrode (2311), and the second reflective electrode is electrically connected to an output terminal (element of 235 corresponding to layer 2111) of the second driving circuit; forming a light-emitting layer (232), wherein the light-emitting layer (232) comprises a light-emitting unit disposed on a surface of the second reflective electrode (2311) away from the base substrate. However, Zhou does not expressly disclose forming an electrochromic layer, wherein the electrochromic layer covers a surface of the first reflective electrode away from the base substrate; and forming a common electrode layer, wherein the common electrode layer covers a surface of the electrochromic layer away from the base substrate and a surface of the light-emitting unit away from the base substrate.
Qi discloses an array substrate (see figure 3, for instance), including a light-emitting layer (24) comprising a light-emitting unit (111) disposed on a surface of the second reflective electrode (22) away from the base substrate (11); an electrochromic layer (13) provided on a surface of the first reflective electrode (12) away from the base substrate; and a common electrode layer (31) covering a surface of the electrochromic layer (13) away from the base substrate and a surface (element 31 overlaps element 24 in plan view) of the light-emitting unit (111) away from the base substrate (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrochromic layer structure of Qi in the light-emitting device of Zhou. The motivation for doing so would have been to reflect the ambient light by providing the reflective layer in the non-aperture area, thereby improving the reflectance of the entire panel, as taught by Qi (see paragraph [0046]).
Regarding claim 12, Zhou discloses an display panel (see figures 4-6, for instance), comprising an array substrate, wherein the array substrate comprises: a base substrate (211); a driving circuit layer (212, 235) provided on a side of the base substrate, wherein the driving circuit layer is provided with a first driving circuit (212) and a second driving circuit (235); a reflective electrode layer (231) provided on a side of the driving circuit layer away from the base substrate, wherein the reflective electrode layer is provided with a first reflective electrode (2312) and a second reflective electrode (2311), the first reflective electrode (2312) is electrically connected to an output terminal (213) of the first driving circuit and insulated from the second reflective electrode (3211), and the second reflective electrode (2311) is electrically connected to an output terminal (element of 235 corresponding to layer 2111) of the second driving circuit, and a light-emitting layer (232) comprising a light-emitting unit disposed on a surface of the second reflective electrode (2311) away from the base substrate. However, Zhou does not expressly disclose an electrochromic layer provided on a surface of the first reflective electrode away from the base substrate; and a common electrode layer covering a surface of the electrochromic layer away from the base substrate and a surface of the light-emitting unit away from the base substrate.
Qi discloses an array substrate (see figure 3, for instance), including a light-emitting layer (24) comprising a light-emitting unit (111) disposed on a surface of the second reflective electrode (22) away from the base substrate (11); an electrochromic layer (13) provided on a surface of the first reflective electrode (12) away from the base substrate; and a common electrode layer (31) covering a surface of the electrochromic layer (13) away from the base substrate and a surface (element 31 overlaps element 24 in plan view) of the light-emitting unit (111) away from the base substrate (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrochromic layer structure of Qi in the light-emitting device of Zhou. The motivation for doing so would have been to reflect the ambient light by providing the reflective layer in the non-aperture area, thereby improving the reflectance of the entire panel, as taught by Qi (see paragraph [0046]). 
Regarding claim 13, Zhou in view of Qi discloses the display panel according to claim 12, wherein an amount of the second reflective electrode (2311) is multiple, and the first reflective electrode (2312) is formed with a plurality of hollowed-out first pixel windows in one-to-one correspondence with each of the second reflective electrodes, and any one of the second reflective electrodes is arranged in the corresponding first pixel window (see figure 4).
Regarding claim 14, Zhou in view of Qi discloses the display panel according to claim 12, wherein the first reflective electrode (2312) is an integrated structure.
Regarding claim 15, Zhou in view of Qi discloses the display panel according to claim 12, wherein: a material of the electrochromic layer (Qi, 13) is a combination of one or more of tungsten oxide, molybdenum oxide, titanium oxide, vanadium oxide, and niobium oxide (Qi [0053]); or a material of the electrochromic layer is a combination of one or more of nickel oxide, iridium oxide, cobalt oxide, and rhodium oxide (Qi [0053]).
Regarding claim 16, Zhou in view of Qi discloses the display panel according to claim 12, further comprising: a pixel (233) defining layer provided on a side of the driving circuit layer away from the base substrate, wherein the pixel defining layer is formed with a hollowed-out second pixel window, the second reflective electrode (2311) is arranged in the second pixel window, and the first reflective electrode (2312) covers a side of the pixel defining layer away from the base substrate.
Regarding claim 17, Zhou in view of Qi discloses the display panel according to claim 12, wherein the light-emitting unit is a light-emitting diode (Qi 24), and the array substrate further comprises: a passivation protection layer (26) provided between the reflective electrode layer (25) and the common electrode layer (31), wherein the passivation protection layer is formed with a hollowed-out third pixel window (via 25), and the light-emitting unit is embedded in the third pixel window.
Regarding claim 18, Zhou in view of Qi discloses a driving method of a display panel, for driving the display panel according to claim 12, wherein the driving method of the display panel comprises: applying a first control signal to the first driving circuit, so that the first driving circuit applies a first control voltage to the first reflective electrode according to the first control signal; applying a first common voltage to the common electrode layer, so that a potential difference between the first reflective electrode and the common electrode layer is within a first preset range, so that the electrochromic layer is in a transparent state (see Qi [0056]); and applying a second control signal to the first driving circuit, so that the first driving circuit applies a second control voltage to the first reflective electrode according to the second control signal; applying a second common voltage to the common electrode layer, so that a potential difference between the first reflective electrode and the common electrode layer is within a second preset range, so that the electrochromic layer is in an opaque state (see Qi [0056]).
Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Qi, and in further view of Ahn et al. (US 2017/0293378).
Regarding claim 8, Zhou in view of Qi discloses the array substrate according to claim 1, wherein an amount of the second reflective electrode (2311) is multiple. However, Zhou in view of Qi does not expressly disclose a distance between any one of the second reflective electrode and the first reflective electrode is 1-10 microns, or wherein the array substrate further comprises a fingerprint identification layer provided on a side of the common electrode layer away from the base substrate.
Ahn discloses a display substrate comprising an array substrate (see figures 1-11, for instance), wherein a distance between any one of the second reflective electrode and the first reflective electrode is 1-10 microns (see [0085], ‘That is, the distance between the reflecting film and the second electrode CE may be adjusted to be suitable to the resonance distance depending on the color of the light generated in the light generating layer.’), and wherein the array substrate further comprises a fingerprint identification layer (including elements SUBE1, SUBE2) provided on a side of the common electrode layer (CE) away from the base substrate (SUB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fingerprint sensor and electrode distances of Ahn in the light-emitting device of Zhou. The motivation for doing so would have been to be suitable to the resonance distance depending on the color of the light generated in the light generating layer, while also enabling recognition of the user’s fingerprint, as taught by Ahn (see paragraph [0085]; [0093]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/15/2022